Citation Nr: 0204165	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  96-51 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the left knee, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant  and his spouse


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to June 
1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied an evaluation in excess of 
10 percent for the veteran's service-connected chondromalacia 
of the left knee.  This matter was previously before the 
Board in February 2000 at which time it was remanded to the 
RO for additional development.

In October 1999 the veteran attended a hearing at the RO 
before the undersigned Board Member.  A transcript of that 
hearing has been associated with the claims file.  Subsequent 
to the Remand, the RO granted an increased rating to 20 
percent.  This was made effective August 27, 1997.  The date 
of payment would be September 1, 1997.  This is also the date 
of termination of a 100 percent rating assigned for a 
temporary total rating assigned from July 27, 1997.  As the 
veteran did not withdraw the appeal, it continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

It is evident from the record that the veteran is seeking the 
maximum allowable rating under VA's rating schedule for his 
left knee disability, and he has not worked since 1998.  In 
light of this and medical evidence of a left knee disability, 
an informal claim has been raised for a total disability 
rating based on individual unemployability.  See 38 C.F.R. 
§ 3.155(a); Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 
2001); VAOPGCPREC 12-2001 (2001).  However, since this issue 
has not yet been considered, it must be referred to the RO 
for appropriate action.  

Also not considered in regard to the veteran's left knee 
disability is an extraschedular rating under 38 C.F.R. 
§ 3.321(b).  It was held in a General Counsel opinion in 1997 
that entitlement to an extra schedular rating under 38 C.F.R. 
§ 3.321(b) (1) must be addressed if there is evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule, including 38 C.F.R. §§ 4.40, 4.45 
and 4.71a, may be inadequate to compensate the veteran for 
the average impairment of earning capacity due to a service-
connected disability.  VAOPGPREC 36-97.  In this regard, 
although the RO cited to the provisions of 38 C.F.R. 
§ 3.321(b) in a January 2002 Supplemental Statement of the 
Case, it did not include a discussion of this provision as it 
relates to the veteran's case.  Accordingly, this matter is 
referred to the RO for consideration of the applicability of 
38 C.F.R. § 3.321(b).  Consideration herein is limited to and 
increased schedular rating.


FINDINGS OF FACT

1.  The veteran's left knee disability is manifested by 
complaints of significant pain, limitation of motion, x-ray 
evidence of arthritic changes but no instability or 
subluxation has been described.

2.  The veteran's left knee disability is productive of 
severe impairment manifested by osteoarthritis, limitation of 
motion, pain and crepitus.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no more, for 
the veteran's service-connected left knee disability have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5256 - 5261 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 Et. seq., (West 
Supp. 2001)), was signed into law.  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

As far as the duty to notify, the veteran has been notified 
of the criteria pertaining to evaluating his left knee 
disability in May 1998 and May 2001 rating decisions, a July 
1998 Statement of the Case, and August 1998, May 2001 and 
January 2002 Supplemental Statements of the Case. 

Regarding the duty to assist, the Board finds that the 
requirements of the VCAA have been met.  Attempts have been 
made to obtain all pertinent medical evidence including the 
veteran's Social Security Administration file and any other 
medical treatment records that were identified (see Board 
remand dated February 2000).  In addition, the veteran was 
afforded VA examinations for his left knee in April 1998 and 
April 2001.  Thus, the RO has met its duty under the VCAA to 
assist the veteran with respect to this claim, and there is 
no prejudice to him in deciding the claim at this time.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Also, he was given an 
opportunity to present and did so present testimony to 
support his claim to the undersigned Board Member in October 
1999.  Based on the foregoing reasons, the RO has met its 
duty under the VCAA to assist the veteran with respect to 
this claim, and there is no prejudice to him in deciding the 
claim at this time.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); Bernard v. Brown, 4 Vet. App. 384 (1993).
Factual Background

The veteran's service medical records include a May 1990 
Report of Medical History which notes that the veteran 
suffered a painful left knee injury in 1980 with a dislocated 
patella.

In a September 1995 rating decision, the RO granted service 
connection for chondromalacia of the left patella and 
assigned a 10 percent evaluation.

In August 1996 the veteran underwent arthrotomy and 
debridement of the right knee.

In July 1997 the veteran requested an increased rating for 
his left knee disability stating that he had recently 
undergone surgery for the left knee.  

A VA operative report dated in July 1997 shows that the 
veteran underwent arthrotomy of the left knee due to 
degenerative osteoarthritis of that knee.  Follow-up clinic 
notes in August 1997 show that staples were removed from his 
left knee and the knee was well healed.  The veteran was 
found to be capable of returning to work in August 1997.

In an April 1998 statement the veteran said that he received 
treatment for his left knee at a VA medical facility in 
Montgomery, Alabama, and that he wore a knee brace.

At a VA examination in April 1998, the veteran said that his 
left knee swelled at times and gave way with walking.  He 
also complained of stiffness in the left knee.  He said that 
despite undergoing left knee surgery in July 1997, he 
continued to experience knee pain and swelling as well as his 
knee giving way.  He said that the pain was daily and the 
swelling was intermittent.  He complained of sleep 
disturbance due to the pain and said that the condition was 
getting worse.  He found it difficult going up stairs and 
could not walk more than two blocks.  He said that he had 
been prescribed a Lofstrand crutch (which the examiner said 
he did not bring with him to the examination), and a knee 
brace.  Findings revealed an eight centimeter scar medial to 
the patella.  There was no tenderness, no deformity and no 
edema of the left knee.  Stability in the knee was good.  On 
flexing of the left knee there was crepitant palpable 
sensation.  Range of motion findings showed that extension 
was limited to 0 degrees and flexion to 115 degrees.  The 
veteran walked with a pronounced limp favoring the left lower 
extremity.  Knee X-rays were normal.  The veteran was 
diagnosed as having degenerative joint disease of the left 
knee, status post arthrotomy with debridement and limitation 
of motion.  The examiner opined that the veteran had 
significant functional loss in the left knee due to pain.

VA treatment records dated in May and June 1998 reflect 
diagnoses of degenerative joint disease of the left knee.  
According to the June 1998 record, the veteran remained 
incapable of prolonged standing, walking, climbing, kneeling 
and squatting.

In his June 1998 Notice of Disagreement, the veteran said 
that he used crutches and wore a knee brace everyday.  He 
said that his knee locked four to five times a day and he 
fell down.  He also complained of daily pain and swelling, 
especially on bending.  He said that he applied prescription 
cream for pain.

In an August 1998 substantive appeal, the veteran said that 
contrary to what the VA examiner said in April 1998, he did 
have his Lofstrand crutch and knee brace at the examination.  
He also said that his doctor told him that he had to wait 14 
years (until he was 55) to have a knee replacement and until 
then just had to live with the pain.

In applying for Social Security Administration benefits in 
December 1998, the veteran stated that he had undergone right 
and left knee arthrotomies and that part of the reason he was 
no longer able to work was because of knee pain and not being 
able to stand.  He said that he had to walk with a knee brace 
and crutch and that his knee gave way.

At a hearing before the undersigned Board member in October 
1999, the veteran testified that he experienced left knee 
pain and could hardly walk or stand.  He said that his knee 
stiffens up on him when he sleeps and is affected by weather.  
He said his knee bothers him when he goes up or down stairs 
and on a scale of 1 to 10 his knee pain was an 8.  He said 
that the pain was constant, but alleviates.  He also noted 
swelling, but not daily.  He complained of locking and said 
that his knee still gave way despite wearing a prescribed 
knee brace.  He said that his knee did not improve following 
his surgery.  

On a Daily Activities Questionnaire for SSA benefits in 
February 1999, the veteran said that he was not able to work 
because of degenerative joint disease.  He said that his knee 
locked and he fell down.  He also said that his doctor told 
him that he had a knee of a 65 year old man.  The 
questionnaire indicates that the veteran was to undergo left 
knee surgery in March 1999.

Moderate effusion was noted in the left knee during a SSA 
disability determination examination in March 1999.  Also 
noted was tenderness anteriorly with palpation over the 
joint.  The knee was stable with a negative Drawer sign.  
Range of motion was 0 to 75 degrees with crepitance.  The 
veteran appeared to be in mild pain with range of motion.  He 
ambulated with a limp.  An assistance device was needed for 
ambulation.  The other joints in the upper and lower 
extremity were normal.  The veteran was given an impression 
of osteoarthritis.  The examiner opined that based on medical 
findings, the veteran was unable to do work-related 
activities that required sitting, prolonged standing or 
prolonged walking.  He was unable to lift, carry or handle 
objects that he must ambulate with that weighed greater than 
50 pounds.  He was found to have no problem with traveling.

In September 1999 the SSA determined that the veteran had 
been disabled as of December 3, 1998, due to a psychiatric 
disability and hypertension.

VA outpatient records dated in 2000 and 2001 reflect numerous 
complaints by the veteran of left knee pain.  The records 
also show that he ambulated with a forearm crutch and left 
knee brace.  He was assessed as having chronic knee pain.

An April 2001 VA examination report indicates that the 
veteran worked as a board builder from 1990 to 1996 and as a 
city laborer from 1996 to 1998.  The report states that the 
veteran stopped working altogether in 1998 due to knee pain.  
The veteran relayed that he was presently awaiting further 
consultation at a VA medical facility for evaluation of 
possible arthrodesis of the left knee.  He said that his knee 
pain was constant and was made worse with walking and 
standing.  He used a topical cream for pain relief as well as 
Tramadol and Naprosyn.  He used a single cane and had an off-
loader brace he wore constantly.  On examination the veteran 
was 5'8" and weighed 180 pounds.  There was a 9 inch scar on 
the medial aspect of the left knee.  The veteran was able to 
extend to 0 degrees and flex to 85 degrees which was noted to 
be 60 degrees less than normal.  There did not appear to be 
instability, either medially or laterally.  The veteran had a 
negative anterior and posterior drawer sign.  He had no joint 
effusion and no masses were present.  There was subpatellar 
crepitus associated with pain.  There was crepitus in the 
range of motion of the knee joint from 0-85 degrees.  He had 
positive torsion signs both medially and laterally and had 
tenderness along the joint line.  X-rays were taken of the 
knee revealing some mild narrowing of the joint space 
distally.  There also appeared to be some regrowth of mild 
osteophytes medially.  The examiner opined that based on the 
veteran's history and findings, the veteran had significant 
degenerative osteoarthritis of the left knee with significant 
pain.  The veteran appeared to be adequately motivated and 
wished to return to gainful employment, but was unable to do 
so in the examiner's opinion as a result of his knee pain.  
The examiner said that the veteran was "at the present time 
functionally, almost totally disabled for any gainful 
employment requiring standing, climbing, or kneeling."  

In a May 2001 rating decision, the RO increased the veteran's 
left knee evaluation from 10 to 20 percent disabling.


Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Each disability must be evaluated in light of the veteran's 
medical and employment history, and from the point of view of 
the veteran working or seeking work.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  While consideration is given to 
the veteran's right knee history, the present level of 
disability is of primary concern when determining whether he 
is entitled to a higher evaluation.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The record shows that the veteran's left knee disability was 
originally evaluated under Code 5257 for knee impairment.  
Although this code refers generally to recurrent subluxation 
or lateral instability, it is also applicable to impairment 
not otherwise specified in the rating codes.  Under this 
code, a 10 percent evaluation is warranted if the disability 
is slight, a 20 percent evaluation is warranted if it is 
moderate, and a 30 percent evaluation is warranted if it is 
severe. 

When the RO increased the veteran's disability rating from 10 
to 20 percent in May 2001, it did so under Code 5262 which 
pertains to impairment of the tibia and fibula.  Under this 
code, a 10 percent rating is warranted for malunion of the 
tibia and fibula with slight knee or ankle disability, a 20 
percent rating is warranted for moderate knee or ankle 
disability, and a 30 percent rating is warranted for marked 
knee or ankle disability.  For a 40 percent rating, there 
must be nonunion of the tibia and fibula with loose motion 
requiring a brace.

The Board finds that the veteran's left knee disability is 
more appropriately rated under Code 5257 for the entire 
period in question.  That is, since he does not have 
impairment of the tibia and fibula, either by malunion or 
nonunion, this is not the most appropriate code.  Code 5257 
is more appropriate since it addresses symptoms of knee 
impairment which is what the veteran has and is service-
connected for.

The Board further finds that the veteran's left knee 
disability under Code 5257 is of sufficient severity to 
warrant the maximum schedular 30 percent rating.  Recent 
findings from the April 2001 examination show that the 
veteran had "significant" osteoarthritis of the left knee 
with "significant pain."  Complaints of knee pain is also 
reflected on a number of VA outpatient treatment records in 
2000 and 2001.  Additional findings at the April 2001 
examination revealed limitation of flexion by 60 degrees, 
crepitus, and tenderness along the joint line.  Findings of 
left knee crepitus and tenderness were similarly found at a 
SSA disability determination examination in March 1999 and at 
a VA examination in April 1998.  These findings, particularly 
limitation of motion, significant knee pain and 
osteoarthritis, are what support a 30 percent rating under 
Code 5257 for severe knee impairment, not knee subluxation or 
instability.  

Although the veteran's complaints of his knee giving way and 
his use of a crutch and knee brace have been considered, 
findings of subluxation or lateral instability have not been 
found on examination.  The examiner noted at the April 2001 
examination that there was no instability either medially or 
laterally.  Similar findings were noted at a SSA disability 
determination examination in March 1999.  The examiner 
performing that examination found that the veteran had a 
stable knee with a negative Drawer sign.  Knee stability was 
noted to be "good" at a VA examination in April 1998.

Pursuant to a General Counsel opinion, an evaluation under 
Code 5257 for knee impairment does not necessarily overlap 
with an evaluation under Code 5003 for degenerative 
arthritis.  VAOPCPREC 23-97.  This is based on the premise 
that Code 5003 does not include consideration of instability 
when evaluating arthritis, but rather is based on limitation 
of motion.  This means that the rule against pyramiding would 
not be violated since different manifestations of the same 
disability are being evaluated, i.e., instability and 
limitation of motion.  38 C.F.R. § 4.14; VAOPCPREC 23-97.  

However, as has just been noted, the veteran does not have a 
severe knee impairment due to knee instability or 
subluxation, but rather has a severe knee impairment due to 
osteoarthritis, limitation of motion and pain.  Thus, to rate 
these manifestations under Code 5257 (for knee impairment) 
and under Code 5003 (for degenerative arthritis based on 
limitation of motion with pain), would indeed violate the 
rule against pyramiding since it would mean evaluating the 
same manifestations under different diagnoses.  38 C.F.R. 
§ 4.14.  In view of this, the rating schedule does not afford 
the veteran a higher evaluation and/or a separate evaluation 
for his service-connected left knee disability.  38 C.F.R. 
§ 4.71a.

In regard to the actual limitation of motion findings, the 
veteran demonstrated range of motion in the left knee of 0 to 
85 degrees at a VA examination in April 2001.  While the 85 
degrees of flexion represents a 60 degree loss of motion, 
this finding (like the 0 degree finding on extension) does 
not approximate a compensable or even a noncompensable 
evaluation under the limitation of motion codes.  Codes 5260, 
5261.  See also 38 C.F.R. § 4.71-3, Plate II.  Moreover, 
while higher evaluations for limitation of motion due to pain 
and on repeated use would be warranted, such increases would 
not amount to more than the current 30 percent rating under 
Code 5257 in light of the actual limitation of motion 
findings.  38 C.F.R. §§ 4.40, 4.45; Deluca v. Brown, 8 Vet. 
App. 202 (1995).  

The only other code, other than limitation of motion, that 
allows for a higher than 30 percent schedular evaluation for 
the knee is Code 5256 for knee ankylosis.  However, as there 
is no evidence that the veteran has ankylosis of the left 
knee, this diagnostic code does not apply.  

Based on the foregoing, the preponderance of the evidence 
favors granting an increased 30 percent evaluation, and no 
more, for the veteran's service-connected chondromalacia of 
the left knee.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating to 30 percent, but no more, for the 
veteran's service-connected chondromalacia of the left knee 
is granted; subject to the law and regulations governing the 
payment of monetary benefits.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

